Citation Nr: 0734322	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-40 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to a compensable rating for right ankle 
sprain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1978 until 
February 1984.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  In an unappealed September 1998 rating decision, the RO 
denied claims of entitlement to service connection for right 
knee and lumbar spine disabilities.

2.  The evidence added to the record since September 1998, 
when viewed by itself or in the context of the entire record, 
is cumulative and redundant and fails to relate to an 
unestablished fact necessary to substantiate the claims.

3.  The competent evidence of record does not demonstrate any 
current disability of the right eye and does not demonstrate 
that a left eye disability is causally related to active 
service. 

4.  Throughout the rating period on appeal, the veteran's 
right ankle sprain has been productive of complaints of pain; 
objectively, there was no more than slight limitation of 
motion, not additionally limited by factors such as pain and 
weakness.



CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied the 
veteran's claims of entitlement to service connection for 
right knee and lumbar spine disabilities is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the September 1998 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
right knee and lumbar spine disabilities have not been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  An eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The criteria for entitlement to a compensable evaluation 
for right ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for right knee and lumbar 
spine disabilities, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, a November 2003 notice letter explained 
what constitutes new and material evidence.  That 
correspondence did not explicitly state the basis for the 
prior denial, but this information is included in the October 
2004 statement of the case.  Moreover, following such notice, 
the appeal was readjudicated by the RO.  As such, any 
deficiency of Kent notice in the November 2003 letter is 
found to be harmless error here.

Regarding the veteran's right eye and right ankle claims, the 
November 2003 VCAA letter informed the veteran of the 
evidence required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Such notice 
did not inform the veteran of the law pertaining to 
disability ratings or effective dates.  However, because the 
instant decision denies the veteran's claims, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  The 
claims folder also includes reports of VA post service 
treatment and examination.  Moreover, the record contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and material evidence

The veteran is claiming entitlement to service connection for 
right knee and lumbar spine disabilities.  The Board observes 
that a rating decision denying service connection for these 
disabilities was issued in September 1998.  The veteran did 
not appeal that decision and it became final.  See 38 C.F.R. 
§ 7105.

Based on the procedural history outlined above, the issue for 
consideration as to right knee and lumbar spine is whether 
new and material evidence has been received to reopen the 
claims.  Moreover, the Board notes that the RO appears to 
have reopened these claims.  However, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in October 2003, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final 
September 1998 rating decision denying the veteran's claims 
of entitlement to service connection for a right knee 
disability and for a lumbar spine disability included service 
medical and personnel records, and post-service VA treatment 
reports.  The service medical records revealed complaints of 
right knee pain in October 1979.  The diagnosis was 
chondromalacia patella.  Right knee pain was again documented 
in a June 1983 in-service record.  The service medical 
records also indicated treatment for back pain in January 
1984.  The veteran's separation examination in February 1984 
showed normal objective findings.  

The service personnel records associated with the claims 
folder in September 1998 reflected a principal duty of "SR 
AIRDROP EQ RPMN" in February 1979.  

The post-service treatment records in the claims file at the 
time of the September 1998 rating decision reflected 
complaints of knee and back pain in April 1986.  The veteran 
reported bilateral knee fractures and back injuries secondary 
to parachute jumping in service.  Low back pain was diagnosed 
at that time.  No knee diagnosis was rendered.  The evidence 
contained no competent opinion finding that any right knee or 
low back disability was causally related to active service.

Based on the above evidence, the RO found that no chronic 
right knee or low back disability had been incurred during 
active service.  

The evidence added to the record since the time of the last 
final denial in September 1998 includes VA outpatient 
treatment records.  Such reports reflect continued complaints 
of low back pain.  However, present-day low back pain was 
established by the evidence of record at the time of the last 
final September 1998 rating decision.  Therefore, although 
not previously before agency decisionmakers, the recent VA 
clinical reports are cumulative and redundant of previous 
evidence.  Service personnel records were submitted by the 
veteran to indicate that he performed parachute jumps during 
service.  However, such documents were already of record in 
September 1998, and therefore are also cumulative and 
redundant.

For the foregoing reasons, the evidence submitted subsequent 
to the last final denial in September 1998 is not new as 
contemplated under 38 C.F.R. § 3.156(a).  Moreover, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.  Indeed, the evidence in September 
1998 failed to show that any current right knee and lumbar 
spine disability was causally related to active service.  
Such evidence is still lacking.  Thus, the evidence submitted 
after September 1998 is not material under 38 C.F.R. 
§ 3.156(a).

In conclusion, the evidence submitted following the last 
final denial by the RO in September 1998 does not meet the 
criteria for new and material evidence under 38 C.F.R. § 
3.156(a).  Accordingly, the veteran's request to reopen 
claims of entitlement to service connection for right knee 
and low back disabilities is denied.  

II.  Service connection

The veteran is claiming entitlement to service connection for 
an eye disability.  According to the law, service connection 
is warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In this regard, 
the post-service VA outpatient treatment records reveal that 
the veteran had post-service left orbital rim surgery in 
1991, following a gunshot wound sustained when the veteran 
was the victim of a home invasion.  An August 1993 VA 
clinical report notes decreased vision in the left eye since 
that injury.  

The evidence of record does not reveal any current disability 
of the right eye.  Accordingly, a grant of service with 
respect to the right eye is not possible.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, although a current left eye disability is 
demonstrated, based on the evidence described above, that 
claim must also fail for the reasons discussed below.

The service medical records show that in October 1979 the 
veteran was struck in the right eye with a basketball.  There 
was residual soreness.  The service medical records do not 
reflect continued treatment, and the veteran's eyes were 
normal, with 20/20 vision, at his February 1984 separation 
examination.  The post-service treatment records first 
reference left eye disability in 2003.  It was noted that the 
eye problems first arose in 1991.  The left eye problems were 
attributed to post-service gunshot wound residuals sustained 
in 1991.  No competent evidence causally relates the current 
left eye problems to active service.

Because the competent evidence does not causally relate any 
current eye disability to active service, there is no basis 
for a grant of service connection.  The veteran himself may 
believe that a current eye disability was incurred in 
service, but he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for an eye disability.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



III.  Increased rating

The veteran is claiming entitlement to an increased rating 
for a right ankle sprain.  His request for a higher rating 
was received in October 2003.

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for a right ankle sprain 
pursuant to Diagnostic Code 5271.  In order to be entitled to 
a 10 percent evaluation, the evidence must show moderate 
limitation of motion.  

In the present case, VA examination in December 2003 revealed 
right ankle plantar flexion to 40 degrees.  The veteran had 
dorsiflexion to 20 degrees, inversion to 20 degrees, and 
eversion to 30 degrees.  As a point of reference, 38 C.F.R. 
§ 4.71a, Plate II indicates that normal plantar flexion is to 
45 degrees and normal dorsiflexion is to 20 degrees.  

The Board also notes that, in rating musculoskeletal 
disabilities, additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination must 
be considered.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
veteran reported pain and throbbing in his right ankle at the 
time of his December 2003 VA examination.  He had poor 
squatting ability, and used a cane for ambulation, though the 
cane was noted to be necessary for a spinal disability rather 
than for the right ankle problems.  The veteran was able to 
perform the activities of daily living and the examiner 
commented that his right ankle disability was not further 
affected by the DeLuca factors.

Following a review of the evidence, as detailed above, the 
Board finds no support for a compensable evaluation under 
Diagnostic Code 5271, even when considering the veteran's 
pain complaints.  Indeed, the range of motion findings do not 
reveal a disability picture most nearly approximating 
moderate limitation of motion.  In fact, plantar flexion was 
close to normal and dorsiflexion was full.  Furthermore, the 
VA examiner indicated that there was no additional functional 
limitation due to factors such as pain and weakness.  

The Board has also considered whether any alternate 
Diagnostic Codes may afford the veteran a compensable 
evaluation for his service-connected right ankle disability.  
However, no other relevant Code sections have been 
identified.  For example, because x-rays taken in conjunction 
with the December 2003 VA examination failed to show 
arthritis, an evaluation under Diagnostic Code 5003, for 
degenerative arthritis, is not for application.  Similarly, 
as the evidence fails to indicate ankylosis, Diagnostic Code 
5270 is not for application.  No other Diagnostic codes 
apply.

In conclusion, the competent evidence does not support a 
compensable evaluation for the veteran's right ankle sprain.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for a right knee disability is denied.

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for a lumbar spine disability is denied.

Service connection for an eye disability is denied.

Entitlement to a compensable rating for right ankle sprain is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


